Citation Nr: 1138106	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO. 07-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to March 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of service connection for hypertension as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See July 2011 Representative Brief at page 3. The Board does not have jurisdiction over this issue, and it is REFERRED to the AOJ for appropriate action. 

In the July 2011 Representative Brief, the Veteran's representative asserted the Veteran experiences "total" occupational impairment from his service-connected PTSD. The Board presently grants a 50 percent disability rating for PTSD, effective the date of the Veteran's claim. The Veteran is also in receipt of service connection for numerous other disorders. In view of the Board's present granting of the PTSD rating claim and the Veteran's assertion, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record and is also REFERRED to the AOJ. 


FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as continuous depressed and anxious mood, daily alcohol abuse, social isolation, flattened affect, explosive anger and irritability, hypervigilance, crying spells, chronic sleep impairment, confrontational disposition, difficulty dealing with the public, and forgetfulness with tasks. He has occupational and social impairment with reduced reliability and productivity. Global Assessment of Functioning (GAF) scores ranged from 45 to 65. 

CONCLUSION OF LAW

The criteria are met for a initial disability rating of 50 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2006. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection and subsequent higher initial rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The May 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD. The U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice in May 2006  prior to the November 2006 rating decision on appeal. Thus, there is no timing error.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs),VA treatment records, as well as provided him with several VA QTC medical examinations to rate the current severity of his PTSD. The last VA examination rating the severity of the Veteran's PTSD disability was in April 2008. However, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. Here, the April 2008 VA examination is not unduly remote. Also, although the Veteran's representative asserted in the July 2011 Brief that the Veteran's PTSD had worsened since 2008, the Board is granting a higher 50 percent rating throughout the entire appeal period to account for the worsening. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. 

For his part, the Veteran has submitted personal statements, lay statements from his spouse, representative argument, and private medical evidence. In his October 2007 Substantive Appeal, the Veteran advised that VA had failed to secure additional private medical evidence from his treating psychiatrist. VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c). VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1). 

The RO attempted to secure private medical records from Medical Park Psychiatric Associates for which the Veteran provided the required authorization. Specifically, in a May 2006 letter, the RO issued a request for these records. When the RO did not receive a response, it issued a follow-up request in October 2007 and an explanatory letter to the Veteran. See 38 C.F.R. § 3.159(c)(1). The Veteran was advised it was his responsibility to see that VA receives these records. Ultimately, the private provider failed to respond to VA's records request. "[T]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In this case, the Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required. 38 C.F.R. § 3.159(c). Overall, VA has provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A.   

The Merits of the Claim 

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently-assigned rating. The Board presently grants the appeal and finds that a 50 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the November 2006 rating decision on appeal, the RO granted service connection for PTSD. The Veteran's service-connected PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. The RO assigned a 30 percent disability rating, effective from March 31, 2006 - the date the Veteran's original service connection claim was received. The Veteran seeks a higher initial rating.   

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (March 31, 2006) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Under the current regulations, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130. 

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

The maximum 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of the individual is. 
For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47. A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id. 

The evidence of record is consistent with an initial 50 percent rating for PTSD throughout the entire appeal period, effective from March 31, 2006, the date his original claim for service connection was filed. 38 C.F.R. § 4.7. VA treatment records dated in 2007 and 2008, VA QTC psychiatric evaluations dated in August 2006 and April 2008, private medical evaluations, representative argument, and lay statements from the Veteran and his spouse all provide evidence of a higher 50 percent rating. 

This medical and lay evidence of record documents such signs and symptoms including continuous depressed and anxious mood, daily alcohol abuse, social isolation, flattened affect, explosive anger and irritability, hypervigilance, crying spells, chronic sleep impairment, confrontational disposition, difficulty dealing with the public, and forgetfulness with tasks. Many of these symptoms are indicative of the 50 percent rating criteria. See 38 C.F.R. § 4.130. 

he Veteran has taken psychiatric medication (Lexapro and Wellbutrin) for his PTSD. He also received "periodic" individual psychotherapy. See March 2008 VA audiology examination. He has been married twice and has children. Most importantly, the August 2006 VA QTC examiner assessed the Veteran's psychiatric symptoms caused "occupational and social impairment with reduced reliability in productivity." He had "difficulty in establishing work and social relationships." "Some" difficulty with his supervisors at his job was noted. In a September 2007 letter his private psychiatrist indicated that the Veteran "sometimes" has to leave his work or be by himself. It was a "struggle" for him to work. The April 2008 VA QTC examiner reflected that the Veteran has to leave work at 10 a.m. due to anger and anxiety. He has difficulty with his supervisors and co-workers. The examiner remarked the Veteran has "difficulty establishing and maintaining effective work and social relationships." He has the "intermittent" inability to perform recreation and leisure pursuits. In short, the language used by VA and private physicians to describe the Veteran's degree of occupational and social impairment is indicative of a 50 percent rating under the general rating formula for mental disorders. 

In summary, many of the above symptoms provide a basis for assigning a higher 50 percent initial rating for PTSD, even though several of the criteria for this higher rating are not shown. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).

GAF scores noted by VA and private doctors ranged from 45 to 65, indicative of moderate to serious impairment, and clearly supportive of a higher 50 percent rating. Although the VA physicians' use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. 

However, the evidence of record does not warrant an initial 70 percent or higher rating. 38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of occupational and social impairment with deficiencies in most areas or total occupational and social impairment, which is required for higher 70 or 100 percent ratings. 38 C.F.R. § 4.130. Medical and lay evidence of record shows no suicidal ideation; no obsessional rituals which interfere with routine activities; no speech intermittently illogical, obscure, or irrelevant; no near-continuous panic; no unprovoked irritability with violence (no actual violent act was ever described in detail); no impaired impulse control; no spatial disorientation (Veteran was oriented to person, place, and time); no neglect of personal appearance and hygiene; and no inability in establishing and maintaining effective relationships (Veteran has difficulty with work and his spousal relationship, but no inability to maintain either). The criteria for a 70 percent or higher rating are not approximated. 

Also, the evidence of record reveals no gross impairment in thought processes or communication; no persistent delusions or hallucinations (although Veteran does experience nightmares about Vietnam); no grossly inappropriate behavior; no persistent danger of hurting self or others; no intermittent inability to perform activities of daily living (he maintains personal hygiene); no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name. The Veteran still works as a water department supervisor and is still married to his wife. 

The April 2008 VA QTC psychiatric examiner noted a GAF score of 45, but overall this one score is not reflective of the overall disability picture, which points to a 50 percent rating. 38 C.F.R. § 4.7. Despite the seriousness of the symptoms associated with the GAF score of 45, a higher rating is not appropriately assigned because the evidence does not approximate symptoms commensurate with such a GAF score (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47. That is, because a GAF score of 45 is not as a whole consistent with many of the psychiatric signs and symptoms of record, such score is not probative as to the Veteran's overall disability picture. 

Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 50 percent rating currently assigned. 38 C.F.R. § 4.10. In short, his symptoms do not support a higher 70 or 100 percent rating.

Accordingly, the Board finds that the evidence supports an initial disability rating of 50 percent, but no higher, for the Veteran's PTSD throughout the entire appeal period. 38 C.F.R. § 4.3. 

Fenderson Consideration

The 50 percent rating for his PTSD the Board has assigned should be effective throughout the entire appeal period from March 31, 2006. Since the effective date of his award, his disability has never been more severe than contemplated by its 50 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126.    

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. In this regard, the Board emphasizes that the General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 50 percent rating assigned, including his degree of work impairment and missed time from work.   


ORDER

An initial 50 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


